1
                                                                              JS-6
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11
                                             Case No. CV 17-01072-AB (Ex)
12   ELIZABETH FUENTES and
13   MYRNA JOHNSTON, individually,
     and on behalf of herself and all
     others similarly situated,              ORDER DISMISSING CIVIL ACTION
14
15                   Plaintiff,

16   v.
17   MAXIM HEALTHCARE
     SERVICES, INC., and DOES 1-50,
18   et al.,
19                   Defendants.
20
21
22         THE COURT having been advised by counsel that the above-entitled action has
23   been settled;
24
25         IT IS THEREFORE ORDERED that this action is hereby dismissed without
26   costs and without prejudice to the right, upon good cause shown within 60 days, to re-
27   open the action if settlement is not consummated.
28
                                              1.
1          This Court retains full jurisdiction over this action and this Order shall not
2    prejudice any party to this action.
3
4
     Dated: April 6, 2020             _______________________________________
5                                     ANDRÉ BIROTTE JR.
6                                     UNITED STATES DISTRICT JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2.
